Corporate Outfitters, Inc. A Delaware Corporation January 29, 2008 Filed Via Edgar To: Security and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington D.C. 20549 Phone(202) 551-3356 Re: Corporate Outfitters, Inc. Request to Withdraw Registration Statement POS AM No. 1 to Form SB-2 Filed January 24, 2008 File Number 333-144973 Ladies and Gentlemen: Pursuant to Rule 477 of the Securities Act of 1933, as amended, Corporate Outfitters, Inc. (the “Company”) hereby requests the withdrawal of its registration statement Post-Effective Amendment No.1 to Form SB-2 and exhibits thereto, which was filed on January 24, 2008 (Registration No. 333-144973) (the “Registration Statement”). No securities were sold under the Registration Statement. The Company is withdrawing the Registration Statement because it inadvertently filed the Post-Effective Amendment without including the required audited financial statements. The Company will correctly re-file the Post Effective Amendment to Form SB-2 immediately upon approval from the Securities and Exchange Commission with the required audited financial statements. Very truly yours, Corporate Outfitters, Inc. By: /s/ David Taigen David Taigen Chief Executive Officer 3327 West Indian Trail Road, Suite 152 Spokane, WA99208-4762 Telephone:(509) 290-2847
